Citation Nr: 0924904	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation prior to August 
31, 2006 and an increased rating greater than 10 percent from 
August 31, 2006 for nephrolithiasis.

2.  Entitlement to an increased rating for left knee lateral 
meniscal tear, currently rated at 10 percent.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1988 to 
September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The August 2006 rating decision continued the Veteran's 0 
percent disability rating for his nephrolithiasis.  
Thereafter, a subsequent January 2008 rating decision 
increased the rating to 10 percent, effective August 31, 
2006.  Regardless of the RO's actions, the issue remains 
before the Board because the increased rating was not a 
complete grant of the maximum benefits available.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes the Veteran requested a video hearing before 
the Board in the completed Hearing Options Form, dated in 
February 2008, but the Veteran failed to appear for his 
hearing despite proper notice being sent to his last known 
address.  The Veteran has not indicated good cause for 
missing his hearing nor has he requested the hearing be 
rescheduled.  Accordingly, the Board deems the Veteran's 
hearing request withdrawn.


FINDINGS OF FACT

1.  The competent medical evidence for the Veteran's service-
connected nephrolithiasis shows symptoms consistent 
throughout the appellate timeframe of recurrent infrequent 
renal colic pain.

2.  The competent medical evidence for the Veteran's service-
connected left knee lateral meniscal tear, shows symptoms 
consistent throughout the appellate timeframe of pain, 
effusion, stiffness, giving way, and locking.


CONCLUSIONS OF LAW

1.  From February 15, 2006, the criteria for a compensable 
evaluation of 10 percent, but no higher, for nephrolithiasis 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.40, 4.45, 4.59, 4.115b, Diagnostic Codes 7508 and 
7509 (2008).

2.  The criteria for a disability rating greater than 10 
percent for nephrolithiasis at any time since February 15, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.115b, Diagnostic 
Codes 7508 and 7509 (2008).

3.  The criteria for a disability rating of 20 percent, but 
no more, for left knee lateral meniscal tear have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5256-5262 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in March 2006 and May 2006 fully satisfied 
most of the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The May 2006 letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.
 
The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the Veteran's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial. 
 
Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  However, as noted, in March 2006 and May 2006, 
the RO sent the Veteran VCAA letters, which indicated that he 
should provide evidence showing that his service-connected 
knee disability and kidney stones had increased in severity.  
In addition, the Veteran was questioned about his daily life, 
with regards to his service- connected knee disability and 
kidney stones, during the course of his December 2007 VA 
examinations performed in association with these claims.  The 
Veteran provided statements at these examinations in which he 
detailed the impact of his disabilities on his daily life.  
In light of the notice given, and the questions asked, the 
Board finds that a reasonable person would have known that 
the evidence needed to show that his disability had worsened 
and what impact that had on his occupation and daily life.  
Furthermore, based on the responses provided by the Veteran, 
the Board finds that he had actual knowledge of the 
requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores, supra. 
 
As to the second element, the Board notes the Veteran is 
service connected for a left knee lateral meniscal tear and 
nephrolithiasis.  As will be discussed below, these 
disabilities are currently rated under 38 C.F.R. §§ 4.71a and 
4.115b, respectively.  While notification of the specific 
rating criteria was provided in the January 2008 statement of 
the case (SOC), and not a specific preadjudicative notice 
letter, the Veteran has demonstrated actual knowledge of the 
rating criteria used to evaluate the Veteran's left knee 
disability and kidney stones.  Furthermore, given the nature 
of both the Veteran's claims and the fact that the RO 
scheduled him for examinations in connection with these 
claims that the Veteran underwent, the Board finds that a 
reasonable person would have known the general requirements 
necessary to establish a higher rating for both claims.  The 
Board finds that no more specific notice is required of VA as 
to either claim and that any error in not providing the 
rating criteria is harmless.  See Vazquez- Flores, supra.  
Thus, no useful purpose would be served in remanding these 
matters for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc). 
 
As to the third element, the Board notes that most of this 
information was provided in the March 2006 and May 2006 
letters in which it was noted that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disabilities and their impact 
on his employment.  As noted, the Veteran was also asked 
about the impact of his disabilities on his daily life during 
the course of VA examination.  See Vazquez-Flores, supra. 
 
As to the fourth element, the March 2006 and May 2006 letters 
did provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  See id. 
 
In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra. 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The VA has a duty to assist the Veteran with the development 
of his claim.  This duty, however, does not negate the 
Veteran's ultimate responsibility to assure that the VA 
receives all the information and evidence needed to 
substantiate his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In a February 2008 letter, the Veteran 
indicated that he had received treatment for one or both of 
the disabilities at issue; however, he failed to provide 
either the treatment records directly to the VA or an 
authorization and consent form to permit VA to seek the 
records directly from the private treatment facility, even 
though he was provided such forms.  Moreover, the Veteran 
failed to provide any specific identifying information as to 
these private treatment providers, to include the name, 
contact information, or timeframe of treatment.  As such, no 
private treatment records, other than those provided by the 
Veteran, could be obtained.  

The Board also notes that during the Veteran's December 2007 
VA examination he claimed to have been hospitalized at a 
private facility in March 2006 for his nephrolithiasis.  The 
Board notes supporting treatment documents are not of record, 
and he did not provide authorization and consent forms so as 
to allow VA to obtain the records of this admission.  
However, as will be discussed below, the Board is granting 
the Veteran a 10 percent rating for his nephrolithiasis from 
the date of his claim, based on the Veteran's own lay 
representations of infrequent renal colic pain and kidney 
stones.  Given the 10 percent rating awarded herein, and the 
fact that the Veteran has not claimed frequent attacks of 
colic requiring catheter drainage, such that a 20 percent 
rating is warranted, the Veteran is not prejudiced by the 
absent private medical records. 

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations in December 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
disabilities since he was last examined.  See 38 C.F.R. § 
3.327(a) (2008).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The Board finds these examination reports 
to be thorough and consistent with contemporaneous VA and 
private treatment records.  As will be discussed in greater 
detail below, the examinations included an interview with the 
Veteran for history and current symptomatology, review of the 
claims file, and physical and diagnostic testing.  The 
examinations in this case are adequate upon which to base a 
decision with regards to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  That is, regardless of the time 
period or regulations examined, VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999). 

The Board also observes that the words "slight," 
"moderate" and "severe" as used in the various Diagnostic 
Codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).

Nephrolithiasis 
 
Initially, the RO granted service connection for the 
Veteran's nephrolithiasis and assigned a 0 percent rating, 
effective September 12, 1991.  In a January 2008 rating 
decision, however, the RO increased the Veteran's 
nephrolithiasis disability rating from 0 percent to 10 
percent, effective August 31, 2006.  This effective date was 
assigned by the RO because it corresponds to the date of a 
treatment record in which it was determined that the Veteran 
received emergency room treatment for kidney stones.  The 
Veteran claims the ratings do not accurately depict the 
severity of his current condition.

The Veteran's nephrolithiasis disability is currently rated 
under Diagnostic Code (DC) 7508.  See 38 C.F.R. § 4.115b, DC 
7508 (2008).  DC 7508 evaluates nephrolithiasis, and it 
directs the evaluation to be done as hydronephrosis under 
Diagnostic Code 7509, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy, (2) 
drug therapy, (3) invasive or non-invasive procedures more 
than two times a year, in which case a 30 percent evaluation 
is warranted.  Id.  DC 7509 provides for a 10 percent 
evaluation for only an occasional attack of colic, not 
infected and not requiring catheter drainage.  A 20 percent 
evaluation is warranted for frequent attacks of colic, 
requiring catheter drainage.  A 30 percent evaluation 
requires frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction under 38 C.F.R. 
§ 4.115a (2008).  38 C.F.R. § 4.115b.   
 
As mentioned above, the Court held in Hart that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating was 
granted, the effective date assigned may be up to one (1) 
year prior to the date that the application for increase was 
received, if it was factually ascertainable that an increase 
in disability had occurred within that timeframe.  In this 
case, as discussed below, there is no evidence of record of 
any renal symptomatology within the year prior to the receipt 
of the Veteran's claim for increased rating.  Nor has the 
Veteran claimed any renal symptomatology during the year 
prior to the claim.  Thus, the Board will consider the 
Veteran's claim for an increase in his rating for service-
connected nephrolithiasis from the date of the receipt of 
claim, February 15, 2006.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's lay statements and the medical records as a whole 
support an increased rating for the Veteran's nephrolithiasis 
to 10 percent, but no more, from the date his claim was 
received on February 15, 2006 and do not support an increased 
rating greater than 10 percent at any time for the period 
dating from one (1) year prior to the receipt of his claim. 

As alluded to above, there is no lay or medical evidence 
documenting the Veteran's nephrolithiasis in the year 
preceding his claim, received February 15, 2006.  Prior to 
February 2006, the most recent report of kidney problems was 
the Veteran's report during his December 1992 VA examination 
that he had experienced renal colic pain in the summer of 
1992, for which he sought treatment.  At that time there was 
no evidence on x-ray of a kidney stone and the pain resolved 
after two (2) days with fluids and bed rest.  In his June 
1993 RO hearing, the Veteran stated, "You never know when 
they're going to come but I haven't had any problems on the 
[kidney/uretal] stones."  There is also a VA treatment 
record detailing complaints of renal pain in September 1992.  
There is no positive or negative medical or lay evidence of 
kidney stones or renal colic from June 1993 to February 15, 
2006.  

In support of his claim, the Veteran submitted private 
treatment records establishing treatment beginning August 31, 
2006, with follow-up treatment in early September 2006, for 
the placement of a stent to facilitate the passing of kidney 
stones.  

The Veteran was afforded a VA examination in December 2007.  
The Veteran reported intermittent incidents of kidney stones 
with remissions.  The Veteran also reported hospitalization 
in March 2006 for a stent placement for kidney stones.  The 
Veteran complained of a history of urinary tract stones, but 
did not report histories of trauma to the genitourinary 
system, neoplasm, urinary leakage, recurrent urinary tract 
infections, obstructed voiding, a special prescribed diet due 
to his urinary tract stones, renal failure or dysfunction, 
acute nephritis, hydronephrosis, cardiovascular symptoms, 
erectile dysfunction, tenderness, or edema.  The Veteran also 
acknowledged he had received no invasive or non-invasive 
treatment within the past year.  Based on the foregoing, the 
examiner made a diagnosis of a history of nephrolithiasis 
status post stent placement, which resolved without 
significant residuals.  The examiner noted the disability 
resulted in no significant effects on the Veteran's 
employment or usual daily activities.

The Board finds the Veteran's reported hospitalization in 
March 2006 at Clarian West for stent placement for kidney 
stones competent and credible, despite the absence of 
supporting medical documents of record.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (holding 
that a veteran's report of symptoms cannot be dismissed as 
non-credible simply because of the lack of corroborating 
medical evidence).  The Board notes the Veteran can certainly 
attest to factual matters of which he has first-hand 
knowledge, such as subjective complaints of renal colic pain 
or a period of hospitalization.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Veteran's reported 
hospitalization is consistent with his current diagnosis of 
intermittent renal colic and is credible.  As such, the Board 
finds that a 10 percent rating for nephrolithiasis is 
warranted from February 15, 2006.  The Board observes that 
the first report of renal problems was in March 2006; 
however, given the proximity in time to the date of receipt 
of the claim, the Board finds the Veteran is entitled to the 
benefit of the doubt as to date of renal symptom onset and 
concludes the 10 percent rating is warranted from February 
15, 2006.

Based on the December 2007 VA examination, the private 
treatment records submitted, and the Veteran's reported 
history, the Veteran has not manifested the symptomatology 
that would meet or approximate the criteria for the 20 
percent rating under DC 7508 for any of the appellate time 
period.  The Veteran does not have frequent attacks of colic 
requiring catheter drainage.  

There is no other diagnostic code under which the Veteran 
could be rated that would provide a rating greater than 10 
percent.  Diseases of the genitourinary system generally 
result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  The 
rating regulations also provide descriptions of various 
levels of disability in each of these symptom areas.  Only 
the predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a (2008).  In this case, 
there is no evidence that the Veteran's disability has 
resulted in any of these areas of dysfunction enumerated 
above and, therefore, the alternative rating criteria under 
38 C.F.R. § 4.115a is inapplicable here.  

The Veteran concedes that his kidney disability does not 
cause any on-going manifestations.  Indeed, he acknowledged 
during his December 2007 VA examination that he currently had 
no symptomatology due to his kidney disorder.  Despite the 
recurrent stone formation, moreover, the frequency is rare 
and no medical provider has ever prescribed drug or diet 
therapy specifically for his kidney disorder.  The Veteran's 
lay statements and the medical documents of record show no 
evidence of infection or impaired kidney function, voiding 
dysfunction, urinary frequency, trauma to the genitourinary 
system, neoplasm, urinary leakage, recurrent urinary tract 
infections, obstructed or frequent voiding, a special 
prescribed diet due to his urinary tract stones, renal 
failure or dysfunction, acute nephritis, hydronephrosis, 
cardiovascular symptoms, erectile dysfunction, tenderness, or 
edema.  There simply is no diagnostic code under 38 C.F.R. 
§ 4.115a or 4.115b that would warrant a disability rating 
greater than 10 percent for his condition. 
 
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991), and as shown above, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  

In summary, for the reasons and bases set forth above, the 
Board concludes that an increased rating of 10 percent, but 
no more, from February 15, 2006 is warranted, but a rating 
greater than 10 percent is not warranted for any time during 
the appeal period.  See Francisco, supra; Hart, supra.   The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application as there is not an approximate balance 
of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Left Knee Lateral Meniscal Tear

Historically, the Veteran's left knee lateral meniscal tear 
has been rated under DC 5257, which provides ratings for 
other impairment of the knee that includes recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 
5257 (2008).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

The Veteran injured his left knee playing basketball in 
service and underwent a left knee arthroscopy in February 
1991, which resulted in a diagnosis of a radial, incomplete 
tear of the lateral meniscus.  Although not confirmed in the 
service treatment records, a November 1992 VA examiner stated 
the Veteran, "underwent left knee arthroscopic debridement 
and what sounds like a parti[]al meniscectomy."  Based on 
the Veteran's history and examination, the examiner's 
impression was "Status post left partial meniscectomy with 
result in chronic knee pain."  

A January 1993 MRI report notes the left posterior lateral 
meniscus had degradation consistent with a small tear, but 
noted no other abnormalities of the menisci.  In addition, an 
August 1992 letter referenced a July 1992 MRI that showed a 
lateral meniscus tear, but does not mention a partially 
removed meniscus.  A May 1993 VA treatment record notes an 
April 1991 left knee arthroscopy for cartilage removal.  A 
report of VA examination in February 1997 failed to discuss 
or diagnose a history of partial meniscectomy, but did note 
the Veteran had a "normal X-ray."

The Veteran was afforded a VA examination in December 2007.  
The Veteran complained of a history of left knee instability, 
giving way, weakness, locking, effusion, severe weekly flare-
ups, and pain.  The Veteran estimated his severe weekly 
flare-ups resulted in a 90 percent limitation of motion or 
other functional impairment.  Examination revealed full range 
of motion in the left knee, with extension to 0 degrees and 
flexion to 140 degrees.  The examiner specifically noted no 
inflammatory arthritis or joint ankylosis.  The examiner did 
observe crepitation, with clicks or snapping, and a lateral 
meniscus abnormality.  The examiner found no evidence of 
instability, locking, dislocation, effusion, grinding, 
patellar abnormality, or a surgically absent meniscus.  X-
rays revealed mild tricompartmental degenerative change with 
osteophytes and preservation of the joint space, with no 
effusion, fracture, or dislocation.  Based on the foregoing, 
the examiner diagnosed degenerative joint disease of the left 
knee status post left meniscal repair, with residual frequent 
episodes of locking, pain, and effusion into the joint.  The 
examiner noted potential significant effects on the Veteran's 
occupational activities, specifically decreased mobility and 
pain.   

In the present case, the Board finds that the service-
connected left knee disability is more appropriately rated 
under DC 5258.  38 C.F.R. § 4.71a, DC 5258 (2008).  This code 
provides a 20 percent rating for dislocated semilunar 
cartilage that is manifested by frequent episodes of locking, 
pain, and effusion.  Id.  As noted, the Veteran injured his 
left knee playing basketball in service and underwent a left 
knee arthroscopy in February 1991, which resulted in a 
diagnosis of a radial, incomplete tear of the lateral 
meniscus.  He subsequently under what has been described as 
being consistent with a partial meniscectomy.  Recent VA 
examination showed no signs of instability or subluxation; 
however, the VA examiner specifically found that he 
experienced residual frequent episodes of locking, pain, and 
effusion into the joint.  

The Board is, of course, cognizant that objective evidence of 
dislocation is not evident from the record.  The examiner, 
however, did observe crepitation, with clicks or snapping.  
The examiner found no evidence of patellar abnormality, or a 
surgically absent meniscus, but did find a lateral meniscus 
abnormality.  The examiner also found no objective evidence 
of effusion, but, based on the Veteran's description of his 
history, ultimately concluded that he did experience residual 
frequent episodes of locking, pain, and effusion into the 
joint.  Thus, in light of his history, and the nature of his 
current residuals, the Board concludes that a 20 percent 
rating under DC 5258 is appropriate as the most closely 
analogous rating criteria.  38 C.F.R. § 4.20 (2008).

The Board has considered the possibility of a higher or 
alternative rating under a different diagnostic code can be 
applied.  The Board notes that other diagnostic codes 
relating to knee disorders include DC 5256 (ankylosis of the 
knee), DC 5257 (recurrent subluxation or lateral 
instability), DC 5259 (symptomatic removal of semilunar 
cartilage), DC 5260 (limitation of flexion), DC 5261 
(limitation of extension), DC 5262 (impairment of the tibia 
and fibula), and DC 5263 (for genu recurvatum).  

As noted, there is no evidence of recurrent subluxation or 
lateral instability.  Thus, a rating under DC 5257 is not 
warranted.  The Veteran's left knee disability is not 
manifested by impairment of the left tibia or fibula or genu 
recurvatum.  Thus, DCs 5262 and 5263 are not applicable.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The Veteran is able to move his left knee with 
no limitation of motion, so it is clearly not ankylosed, and 
DC 5256 is not applicable.

Therefore, the Board has also considered the applicability of 
DC 5003, which provides that degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2008).  The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 
5260 and 5261 (2008).

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  Under DC 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under DC 5261, a 10 percent 
disability rating is warranted for extension limited to 10 
degrees.  A 20 percent disability rating is assigned for 
extension limited to 15 degrees.  A 30 percent disability 
rating is assigned for extension limited to 20 degrees.  A 40 
percent disability rating is assigned for extension limited 
to 30 degrees; and a 50 percent disability rating is assigned 
for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

Complaints of painful motion are consistent throughout past 
medical records and there was evidence of degenerative 
changes to the left knee joint in the x-rays taken during the 
last VA examination.  The December 2007 VA examination showed 
mild tricompartmental degenerative change with osteophytes 
and preservation of the joint space, with no effusion, 
fracture, or dislocation.  The same examination, however, 
noted no evidence of inflammatory arthritis.  Even assuming a 
diagnosis of arthritis, solely for the purpose of this 
decision, the medical evidence of record does not document 
left knee motion limited to a degree warranting assignment of 
a compensable rating pursuant to DCs 5260 or 5261.  In the 
December 2007 VA examination, the Veteran had full range of 
motion for the left knee, specifically zero degrees of 
extension and 140 degrees of flexion.  No examination in the 
claims file revealed limitation of left knee motion 
sufficient to warrant an increased or additional rating 
pursuant to DCs 5260 or 5261.  

Similarly, as the Veteran displayed full range of flexion and 
extension of the left knee, a separate rating under DC 5003 
is not warranted, as there is no limitation of motion.  Even 
assuming some limited range of motion not exhibited during 
the December 2007 VA examination, the VA Office of General 
Counsel has provided guidance concerning increased rating 
claims for knee disorders.  Specifically, the office has 
noted that removal of semilunar cartilage may result in 
complications producing loss of motion.  See VAOPGCPREC 9-98 
(August 14, 1998).  As loss of motion is already contemplated 
under DC 5259, therefore, to assign a separate evaluation 
under DC 5003 would violate the regulatory prohibition 
against pyramiding under 38 C.F.R. § 4.14 (2008).

Similarly, the Board notes that a separate rating under DC 
5259 would also violate the regulatory prohibition against 
pyramiding under 38 C.F.R. § 4.14 as both codes specifically 
contemplate residuals of disability to the semilunar 
cartilage.

The Board recognizes that the medical evidence shows minimal 
impairment of left knee function.  For example, the Veteran 
does complain of swelling, pain, weakness, and locking of the 
left knee.  VA examinations, however, have shown consistent 
full range of flexion and extension of the left knee.  In 
general, evaluation of a service-connected disability 
involving a joint requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2008) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2008).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
of 38 C.F.R. § 4.40 (2008) state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.  

In this case, as discussed above, the 20 percent rating 
assigned under the criteria of DC 5258 contemplates frequent 
episodes of locking, pain, and effusion, as well as some 
slight limitation of motion.  As noted, the VA examinations 
revealed no additional limitation of motion resulting from 
repetitive use that would meet the criteria for compensable 
ratings under either DCs 5260 or 5261.  As such, the Board 
finds that the 20 percent currently assigned for the 
Veteran's disorder already contemplates the degree of 
functional loss demonstrated. 
 
As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the Veteran's left knee 
disability.

The Board concludes the preponderance of the evidence is 
against the claim for a disability rating higher than 20 
percent.  The benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application as there is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz, supra.  Assignment of staged ratings is not for 
application, as the Board finds that a disability rating of 
20 percent is warranted for the entire period since the date 
of receipt of his claim for an increased rating.  See Hart, 
supra.

Extraschedular Consideration

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted in this case.  The extraschedular 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

The facts of this case do not show that the service-connected 
left knee lateral meniscal tear or nephrolithiasis has 
resulted in marked interference with the Veteran's employment 
or require frequent periods of hospitalization at any time 
during the current appeal.  During the December 2007 VA 
examinations, the Veteran reported hospitalization in March 
2006 for his nephrolithiasis and in 1991 for his left knee; 
however, there is no evidence of frequent hospitalizations 
for either disability on appeal during the appellate time 
period.  The December 2007 VA examination for nephrolithiasis 
noted full-time employment in electronic sales for ten to 
twenty years, with no significant occupational impairment 
from his kidney disability.  The December 2007 VA examination 
for the Veteran's left knee noted significant occupational 
impairment, based on decreased mobility and pain.  However, 
the Board notes the Veteran treats his left knee condition 
with Advil, and the symptoms and manifestations discussed 
above appear to be precisely those contemplated by the 20 
percent rating assigned herein. 
 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the Veteran has not shown in this case is that 
the service-connected left knee disability has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to a rating of 10 percent from February 15, 2006, 
to August 31, 2006 for nephrolithiasis is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.

Entitlement to a rating greater than 10 percent for 
nephrolithiasis is denied.  

Entitlement to an increased rating of 20 percent for left 
knee lateral meniscal tear is granted, subject to the laws 
and regulations controlling the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


